LOGO [g504707g84d19.jpg]

Amendment # 3 to Manufacturing Agreement

Between: iRobot Corporation and Kin Yat Industrial Co. Ltd

PARTIES

 

(1) iRobot Corporation, a Delaware corporation with its principal place of
business at 8 Crosby Drive, Bedford, Massachusetts, 01730, USA (“Buyer”).

 

(2) Kin Yat Industrial Co. Ltd., a Hong Kong Company having its place of
business at 7/F Galaxy Factory Building, 25-27 Luk Hop Street, San Po Kong,
Kowloon, Hong Kong (hereinafter referred to as (“Seller”).

WHEREAS, the Parties executed the Manufacturing Agreement dated 23rd March, 2007
(“Manufacturing Agreement”).

WHEREAS, pursuant to clause 18.3 of the Manufacturing Agreement, the Parties
wish to amend the Agreement;

For good and valuable consideration, Effective as of March 23, 2013, the
following amendments are hereby agreed:

Clause 15.1 will be replaced in its entirety with the following:

This Agreement shall become effective as of the date of execution and, unless
extended by written agreement of the parties or earlier terminated under the
provision of this Section 15, it shall expire “on September 23, 2013.”

During this extension period, the Parties agree to work together in good faith
on a new Manufacturing Agreement.

If any conflict or inconsistency occurs between this Amendment and the
Manufacturing Agreement, the provisions of this Amendment shall prevail. The
remainder of the Manufacturing Agreement shall remain in full force and effect,
unamended.

 

Signed by a duly authorised director or

officer for and on behalf of iRobot

Corporation

Print full name: Oscar Zamorano

Position: SVP Operations & Supply Chain

   

 

 

 

Signature:

LOGO [g504707g67w17.jpg]

 

Signed by a duly authorised director or

officer for and on behalf of Kin Yat

Industrial Co. Ltd

Print full name: Vincent Fung

Position: Director of Kin Yat Industrial Co. Ltd

   

 

 

 

Signature:

 

LOGO [g504707g06t96.jpg]